UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [√] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2007 ― OR ― [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 333-100240 Oncor Electric Delivery Company (Formerly TXU Electric Delivery Company) (Exact Name of Registrant as Specified in its Charter) Texas 75-2967830 (State of Incorporation) (I.R.S. Employer Identification No.) 1601 Bryan Street, Dallas, TX75201 (214) 486-2000 (Address of Principal Executive Offices)(Zip Code) (Registrant’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes üNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check One): Large accelerated filer Accelerated filer Non-Accelerated filerü Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoü Common Stock outstanding at August 10, 2007:48,864,775 shares, without par value; all such shares are held by TXU Corp. Oncor Electric Delivery Company meets the conditions set forth in General Instructions (H) (1) (a) and (b) of Form 10-Q and is therefore filing this report with the reduced disclosure format. TABLE OF CONTENTS Page GLOSSARY ii PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Statements of Consolidated Income— Three and Six Months Ended June 30, 2007 and 2006 1 Condensed Statements of Consolidated Comprehensive Income— Three and Six Months Ended June 30, 2007 and 2006 1 Condensed Statements of Consolidated Cash Flows — Six Months Ended June 30, 2007 and 2006 2 Condensed Consolidated Balance Sheets — June 30, 2007 and December 31, 2006 3 Notes to Condensed Consolidated Financial Statements 4 Report of Independent Registered Public Accounting Firm 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 6. Exhibits 36 SIGNATURE 37 Oncor Electric Delivery Company’s annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and any amendments to those reports are made available to the public, free of charge, on the TXU Corp. website at http://www.txucorp.com, as soon as reasonably practicable after they have been filed with or furnished to the Securities and Exchange Commission.Oncor Electric Delivery Company will provide copies of current reports not posted on the website upon request.The information on TXU Corp.’s website shall not be deemed a part of, or incorporated by reference into, this report on Form 10-Q. i GLOSSARY When the following terms and abbreviations appear in the text of this report, they have the meanings indicated below. 1999 Restructuring Legislation legislation that restructured the electric utility industry in Texas to provide for retail competition 2006 Form 10-K TXU Electric Delivery Company’s Annual Report on Form 10-K for the year ended December 31, 2006 (now Oncor Electric Delivery Company) Capgemini Capgemini Energy LP, a subsidiary of Cap Gemini North America Inc. that provides business support services to Oncor Electric Delivery. Commission Public Utility Commission of Texas ERCOT Electric Reliability Council of Texas, the Independent System Operator and the regional coordinator of various electricity systems within Texas FASB Financial Accounting Standards Board, the designated organization in the private sector for establishing standards for financial accounting and reporting FERC US Federal Energy Regulatory Commission FIN Financial Accounting Standards Board Interpretation FIN 45 FIN No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others – An Interpretation of FASB Statements No. 5, 57, and 107 and Rescission of FASB Interpretation No. 34” FIN 48 FIN No. 48, “Accounting for Uncertainty in Income Taxes” Fitch Fitch Ratings, Ltd. (a credit rating agency) GAAP generally accepted accounting principles GWh gigawatt-hours IRS US Internal Revenue Service Merger Agreement Agreement and Plan of Merger, dated February 25, 2007, under which an investor group led by Kohlberg Kravis Roberts & Co and Texas Pacific Group would acquire TXU Corp. Moody’s Moody’s Investors Services, Inc. (a credit rating agency) NRC US Nuclear Regulatory Commission ii Oncor Electric Delivery Refers to Oncor Electric Delivery Company (formerly TXU Electric Delivery Company), a subsidiaryof TXU Corp., and/or its consolidated bankruptcy remote financing subsidiary, Oncor Electric Delivery Transition Bond Company LLC (formerly TXU Electric Delivery Transition Bond Company LLC), depending on context.This Form 10-Q and other SEC filings of Oncor Electric Delivery occasionally make references to Oncor Electric Delivery when describing actions, rights or obligations of its subsidiary.These references reflect the fact that the subsidiary is consolidated with Oncor Electric Delivery for financial reporting purposes.However, these references should not be interpreted to imply that Oncor Electric Delivery is actually undertaking the action or has the rights or obligations of its subsidiary or that the subsidiary company is undertakingan action or has the rights or obligations of its parent company or of any other affiliate. PURA Texas Public Utility Regulatory Act REP retail electric provider S&P Standard & Poor’s Ratings Services, a division of The McGraw Hill Companies, Inc. (a credit rating agency) SEC US Securities and Exchange Commission SFAS Statement of Financial Accounting Standards issued by the FASB SFAS 109 SFAS No. 109, “Accounting for Income Taxes” SFAS 123R SFAS No. 123 (revised 2004), “Share-Based Payment” SFAS 140 SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities, a replacement of FASB Statement No. 125” Texas Competitive Holdings refers to Texas Competitive Electric Holdings Company LLC (formerly TXU Energy Company LLC), a subsidiary of TXU Corp., and/or its consolidated subsidiaries, depending on context TXU Corp. refers to TXU Corp., a holding company, and/or its consolidated subsidiaries, depending on context TXU DevCo Refers to subsidiaries of TXU Corp. that have been established for the purpose of developing new generation facilities.The TXU DevCo subsidiaries are currently not subsidiaries of Texas Competitive Holdings TXU Energy Retail Refers to TXU Energy Retail Company LLC, a subsidiary of Texas Competitive Holdings engaged in the retail sale of power to residential and business customers TXU Portfolio Management TXU Portfolio Management Company LP, a subsidiary of Texas Competitive Holdings, currently doing business as Luminant Energy US United States of America US Holdings TXU US Holdings Company, a subsidiary of TXU Corp. iii PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS ONCOR ELECTRIC DELIVERY COMPANY CONDENSED STATEMENTS OF CONSOLIDATED INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (millions of dollars) Operating revenues: Affiliated $ 232 $ 284 $ 497 $ 551 Nonaffiliated 350 320 698 615 Total operating revenues 582 604 1,195 1,166 Operating expenses: Operation and maintenance 215 201 413 404 Depreciation and amortization 114 117 233 231 Income taxes 29 44 72 67 Taxes other than income 95 94 191 191 Total operating expenses 453 456 909 893 Operating income 129 148 286 273 Other income and deductions: Other income (Note 11) 1 ― 3 1 Other deductions (Note 11) 11 2 21 4 Nonoperating income taxes 1 2 4 8 Interest income 14 14 29 29 Interest expense and related charges (Note 11) 78 72 154 140 Net income $ 54 $ 86 $ 139 $ 151 See Notes to Financial Statements. CONDENSED STATEMENTS OF CONSOLIDATED COMPREHENSIVE INCOME (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 (millions of dollars) Net income $ 54 $ 86 $ 139 $ 151 Other comprehensive income, net of tax effects: Cash flow hedges ― derivative value net losses reported in net income that relate to hedged transactions recognized in the period (net of tax expense of $− in all periods) ― — ― 1 Comprehensive income $ 54 $ 86 $ 139 $ 152 See Notes to Financial Statements. 1 ONCOR ELECTRIC DELIVERY COMPANY CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 (millions of dollars) Cash flows — operating activities: Net income $ 139 $ 151 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization 233 229 Deferred income taxes and investment tax credits — net 1 (10 ) Net gains on sale of assets (3 ) ― Stock-based incentive compensation expense 2 2 Other, net 3 4 Changes in operating assets and liabilities (65 ) (268 ) Cash provided by operating activities 310 108 Cash flows — financing activities: Issuance of long-term debt 800 ― Retirements of long-term debt (48 ) (47 ) Changes in short-term borrowings (518 ) 541 Dividend to parent (176 ) (170 ) Net increase in advances from parent 9 3 Decrease in income tax-related note receivable from Texas Competitive Holdings 15 22 Debt premium, discount, financing and reacquisition expenses― net (7 ) (2 ) Cash provided by financing activities 75 347 Cash flows — investing activities: Capital expenditures (382 ) (452 ) Cost to remove retired property (16 ) (22 ) Proceeds from sale of assets 4 1 Other 9 4 Cash used in investing activities (385 ) (469 ) Net change in cash and cash equivalents ― (14 ) Cash and cash equivalents — beginning balance 1 15 Cash and cash equivalents — ending balance $ 1 $ 1 See Notes to Financial Statements. 2 ONCOR ELECTRIC DELIVERY COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, 2007 2006 (millions of dollars) ASSETS Current assets: Cash and cash equivalents $ 1 $ 1 Restricted cash 52 55 Trade accounts receivable from nonaffiliates — net (Note 4) 137 101 Trade accounts and other receivables from affiliates 184 192 Materials and supplies inventories — at average cost 69 76 Accumulated deferred income taxes (Note 2) 39 23 Prepayments 90 68 Other current assets 11 1 Total current assets 583 517 Investments and other property 93 93 Property, plant and equipment ― net 7,847 7,608 Note receivable due from Texas Competitive Holdings (Note 10) 307 323 Regulatory assets ― net (Note 3) 1,935 2,028 Other noncurrent assets 184 140 Total assets $ 10,949 $ 10,709 LIABILITIES AND SHAREHOLDER’S EQUITY Current liabilities: Short-term borrowings (Note 5) $ 155 $ 673 Advances from parent 33 24 Long-term debt due currently (Note 6) 298 297 Trade accounts payable 116 91 Accrued income taxes payable to parent 21 31 Accrued taxes other than income 79 144 Accrued interest 74 73 Customers’ deposits 26 8 Other current liabilities 68 58 Total current liabilities 870 1,399 Accumulated deferred income taxes (Note 2) 1,419 1,461 Investment tax credits 50 52 Long-term debt, less amounts due currently (Note 6) 4,562 3,811 Other noncurrent liabilities and deferred credits 1,101 1,011 Total liabilities 8,002 7,734 Contingencies (Note 7) Shareholder’s equity (Note 8) Common stock without par value: Authorized shares – 100,000,000 shares; Outstanding shares:48,864,775 at June 30, 2007 and December 31, 2006 2,004 1,986 Retained earnings 962 1,008 Accumulated other comprehensive loss (19 ) (19 ) Total shareholder’s equity 2,947 2,975 Total liabilities and shareholder’s equity $ 10,949 $ 10,709 See Notes to Financial Statements. 3 ONCOR ELECTRIC DELIVERY COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. SIGNIFICANT ACCOUNTING POLICIES AND BUSINESS Description of Business— Oncor Electric Delivery, formerly known as TXU Electric Delivery, is a wholly-owned subsidiary of TXU Corp.While Oncor Electric Delivery is a wholly-owned subsidiary of TXU Corp., Oncor Electric Delivery is a separate legal entity from TXU Corp. and all of its other affiliates with its own assets and liabilities.Oncor Electric Delivery is a regulated electricity transmission and distribution company principally engaged in providing delivery services to REPs that sell power in the north-central, eastern and western parts of Texas.A significant portion of Oncor Electric Delivery’s revenues represent fees for delivery services provided to Texas Competitive Holdings.Distribution revenues from Texas Competitive Holdings represented 47% of Oncor Electric Delivery’s distribution revenues and 41% of Oncor Electric Delivery’s total revenues for the six months ended June 30, 2007. Oncor Electric Delivery’s consolidated financial statements include its wholly-owned, bankruptcy-remote financing subsidiary, Oncor Electric Delivery Transition Bond Company LLC.Oncor Electric Delivery Transition Bond Company LLC was organized for the limited purpose of issuing securitization (transition) bonds to recover generation-related regulatory asset stranded costs and other qualified costs. On February 25, 2007, TXU Corp. entered into a Merger Agreement under which an investor group led by Kohlberg Kravis Roberts & Co. and Texas Pacific Group (Sponsors) is expected to acquire TXU Corp. if the relevant conditions to closing are satisfied (Proposed Merger). Oncor Electric Delivery is managed as an integrated business; therefore, there are no reportable business segments. Basis of Presentation— The condensed consolidated financial statements of Oncor Electric Delivery have been prepared in accordance with US GAAP and on the same basis as the audited financial statements included in its 2006 Form 10-K with the exception of the adoption of FIN 48.All adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the results of operations and financial position have been included therein.All intercompany items and transactions have been eliminated in consolidation.Certain information and footnote disclosures normally included in annual consolidated financial statements prepared in accordance with US GAAP have been omitted pursuant to the rules and regulations of the SEC.Because the condensed consolidated interim financial statements do not include all of the information and footnotes required by US GAAP, they should be read in conjunction with the audited financial statements and related notes included in the 2006 Form 10-K.The results of operations for an interim period may not give a true indication of results for a full year.All dollar amounts in the financial statements and tables in the notes are stated in millions of US dollars unless otherwise indicated. Use of Estimates— Preparation of Oncor Electric Delivery’s financial statements requires management to make estimates and assumptions about future events that affect the reporting of assets and liabilities at the balance sheet dates and the reported amounts of revenue and expense, including mark-to-market valuations.In the event estimates and/or assumptions prove to be different from actual amounts, adjustments are made in subsequent periods to reflect more current information.No material adjustments, other than those disclosed elsewhere herein, were made to previous estimates or assumptions during the current year. Changes in Accounting Standards — Effective January 1, 2007, Oncor Electric Delivery adopted FIN 48 as required.FIN 48 provides clarification of SFAS 109 with respect to the recognition of income tax benefits of uncertain tax positions in the financial statements.See Note 2 for the impacts of adopting FIN 48 and required disclosures. 4 2.ADOPTION OF NEW INCOME TAX ACCOUNTING RULES (FIN 48) FIN 48 requires that each tax position be reviewed and assessed with recognition and measurement of the tax benefit based on a “more-likely-than-not” standard with respect to the ultimate outcome, regardless of whether this assessment is favorable or unfavorable.Oncor Electric Delivery has completed its review and assessment of uncertain tax positions and in the quarter ended March 31, 2007 recorded a net charge to retained earnings and an increase to noncurrent liabilities of $9 million in accordance with the new accounting rule. TXU Corp. and its subsidiaries file income tax returns in US federal, state and foreign jurisdictions and are subject to examinations by the IRS and other taxing authorities.Examinations of income tax returns filed by TXU Corp. and any of its subsidiaries for the years ending prior to January 1, 1997, with few exceptions, are complete.Texas franchise tax returns for the years 2002 to 2006 have not been examined. As expected, the IRS has completed examining TXU Corp.’s US income tax returns for the years 1997 through 2002, and proposed adjustments were received in July 2007.TXU Corp. plans to appeal the proposed adjustments in the third quarter of 2007.The proposed adjustments received from the IRS with respect to the 1997-2002 income tax returns do not materially affect Oncor Electric Delivery’s assessment of uncertain tax positions as reflected in the amounts recorded upon adoption of FIN 48. For Oncor Electric Delivery, the total amount of benefits taken on income tax returns that do not qualify for financial statement recognition under FIN 48 totaled $77 million as of June 30, 2007, the substantial majority of which represents amounts that have been accounted for as noncurrent liabilities instead of deferred income tax liabilities, of this amount, $13 million would increase earnings if recognized.The balance sheet at June 30, 2007 reflects a reclassification of $64 million from accumulated deferred income tax liabilities to other noncurrent liabilities recorded in the first quarter of 2007. Oncor Electric Delivery classifies interest and penalties related to unrecognized tax benefits as income tax expense.As of June 30, 2007, noncurrent liabilities included a total of $9 million in accrued interest.The amount of interest included in income tax expense for the three and six months ended June 30, 2007 totaled $1 million and $2 million after-tax, respectively. Oncor Electric Delivery does not expect that the total amount of unrecognized tax benefits for the positions included as of the date of the adoption will significantly increase or decrease within the next 12 months. 5 3. REGULATORY ASSETS AND LIABILITIES Regulatory Assets and Liabilities— June 30, 2007 December 31, 2006 Regulatory assets Generation-related regulatory assets securitized by transition bonds $ 1,246 $ 1,316 Employee retirement costs 451 461 Storm-related service recovery costs 142 138 Securities reacquisition costs 108 112 Recoverable deferred income taxes — net 90 90 Employee severance costs 42 44 Total regulatory assets 2,079 2,161 Regulatory liabilities Investment tax credit and protected excess deferred taxes 61 63 Over-collection of securitization (transition) bond revenues 34 34 Nuclear decommissioning cost over-recovery 26 17 Other regulatory liabilities 23 19 Total regulatory liabilities 144 133 Net regulatory assets $ 1,935 $ 2,028 Regulatory assets totaling $121 million have been reviewed and approved by the Commission and are earning a return.The unamortized amounts of these regulatory assets reflected in the above table totaled $97 million at June 30, 2007 and $100 million at December 31, 2006.The assets that have been approved by the Commission and are not earning a return totaled $1.275 billion at June 30, 2007 and $1.343 billion at December 31, 2006, and have a remaining recovery period of nine to 44 years, including the regulatory assets securitized by transition bonds that have a remaining recovery period of nine years. 6 4. TRADE ACCOUNTS RECEIVABLE AND SALE OF RECEIVABLES PROGRAM Sale of Receivables— Oncor Electric Delivery participates in an accounts receivable securitization program established by TXU Corp. for certain of its subsidiaries, the activity under which is accounted for as a sale of accounts receivable in accordance with SFAS 140.Under the program, Oncor Electric Delivery sells trade accounts receivable to TXU Receivables Company, a consolidated wholly-owned bankruptcy-remote direct subsidiary of TXU Corp., which sells undivided interests in the purchased accounts receivable for cash to special purpose entities established by financial institutions (the funding entities).The current program is subject to renewal in June 2008. The maximum amount currently available under the program to all TXU Corp. subsidiary participants (originators) is $700 million, and the program funding was $527 million as of June 30, 2007.The program funding to Oncor Electric Delivery totaled $86 million as of June 30, 2007.Under certain circumstances, the amount of customer deposits held by the originators can reduce the amount of undivided interests that can be sold, thus reducing funding available under the program.Total funding availability under the program is reduced by 100% of the originators’ customer deposits if Texas Competitive Holdings’ fixed charge coverage ratio is less than 2.5 times; 50% if Texas Competitive Holdings’ coverage ratio is less than 3.25 times, but at least 2.5 times; and zeropercent if Texas Competitive Holdings’ coverage ratio is 3.25 times or more.The originators’ customer deposits, which totaled $119 million, did not affect funding availability at that date as Texas Competitive Holdings’ coverage ratio was in excess of 3.25 times. All new trade receivables under the program generated by Oncor Electric Delivery are continuously purchased by TXU Receivables Company with the proceeds from collections of receivables previously purchased.Changes in the amount of funding under the program, through changes in the amount of undivided interests sold by TXU Receivables Company, reflect seasonal variations in the level of accounts receivable, changes in collection trends as well as other factors such as changes in delivery fees and volumes.TXU Receivables Company has issued subordinated notes payable to Oncor Electric Delivery for the difference between the face amount of the uncollected accounts receivable purchased, less a discount, and cash paid to Oncor Electric Delivery that was funded by the sale of the undivided interests.The balance of the subordinated notes issued to Oncor Electric Delivery, which is reported in trade accounts receivable, was $95 million and $52 million at June 30, 2007 and December 31, 2006, respectively. The discount from face amount on the purchase of receivables principally funds program fees paid by TXU Receivables Company to the funding entities.The discount also funds a servicing fee paid by TXU Receivables Company to TXU Business Services Company, a direct subsidiary of TXU Corp., but the amounts are immaterial.The program fees, referred to as losses on sale of the receivables under SFAS 140, consist primarily of interest costs on the underlying financing and totaled $4 million and $3 million for the six month periods ending June 30, 2007 and 2006, respectively, and averaged 6.4% and 5.4% (on an annualized basis) of the funding under the program for the six month periods ending June 30, 2007 and 2006, respectively.These fees represent essentially all the net incremental costs of the program to Oncor Electric Delivery and are reported in operation and maintenance expenses. The accounts receivable balance reported in the June 30, 2007 consolidated balance sheet has been reduced by $181 million face amount of trade accounts receivable from nonaffiliates sold to TXU Receivables Company, partially offset by the inclusion of $95 million of subordinated notes receivable from TXU Receivables Company.Funding under the program remained flat at $86 million for the six month period ended June 30, 2007 and increased $3 million to $92 million for the six month period ended June 30, 2006.Funding increases or decreases under the program are reflected as operating cash flow activity in the statement of cash flows.The carrying amount of the retained interests in the accounts receivable balance approximated fair value due to the short-term nature of the collection period. 7 Activities of TXU Receivables Company related to Oncor Electric Delivery were as follows: Six Months Ended June30, 2007 2006 Cash collections on accounts receivable $ 702 $ 567 Face amount of new receivables purchased (745 ) (579 ) Discount from face amount of purchased receivables 4 3 Program fees paid (4 ) (3 ) Increase in subordinated notes payable 43 9 Operating cash flows provided to Oncor Electric Deliveryunder the program $ ― $ (3 ) Upon termination of the program, cash flows would be delayed as collections of sold receivables would be used by TXU Receivables Company to repurchase the undivided interests from the funding entities instead of purchasing new receivables.The level of cash flows would normalize in approximately 16 to 30 days. Contingencies Related to Sale of Receivables Program— Although TXU Receivables Company expects to be able to pay its subordinated notes from the collections of purchased receivables, these notes are subordinated to the undivided interests of the financial institutions in those receivables, and collections might not be sufficient to pay the subordinated notes.The program may be terminated if either of the following events occurs: 1) all of the originators cease to maintain their required fixed charge coverage ratio and debt to capital (leverage) ratio; or 2) the delinquency ratio (delinquent for 31 days) for the sold receivables, the default ratio (delinquent for 91 days or deemed uncollectible), the dilution ratio (reductions for discounts, disputes and other allowances) or the days collection outstanding ratio exceed stated thresholds and the financial institutions do not waive such event of termination.The thresholds apply to the entire portfolio of sold receivables, not separately to the receivables of each originator. Trade Accounts Receivable— June 30, December 31, 2007 2006 Gross trade accounts receivable $ 376 $ 347 Trade accounts receivable from Texas Competitive Holdings (147 ) (155 ) Undivided interests in accounts receivable sold by TXU Receivables Company (181 ) (138 ) Subordinated notes receivable from TXU Receivables Company 95 52 Allowance for uncollectible accounts related to undivided interests in receivables retained (6 ) (5 ) Trade accounts receivable from nonaffiliates ― net $ 137 $ 101 Gross trade accounts receivable at June 30, 2007 and December 31, 2006 included unbilled revenues of $131 million and $118 million, respectively. Allowances related to receivables sold are reported in other current liabilities and totaled $1 million at both June 30, 2007 and December 31, 2006. 8 5. SHORT-TERM FINANCING Short-term Borrowings —At June 30, 2007 and December 31, 2006, the outstanding short-term borrowings of Oncor Electric Delivery consisted of the following: At June 30, 2007 At December 31, 2006 Outstanding Amount Interest Rate (a) Outstanding Amount Interest Rate (a) Bank borrowings $ 155 5.87 % $ ― ― Commercial paper ― ― 673 5.53 % Advances from parent 33 6.02 % 24 5.65 % Total $ 188 $ 697 (a) Weighted average interest rate at the end of the period. Under the commercial paper program, Oncor Electric Delivery may issue up to $1.0 billion of commercial paper.At June 30, 2007, Texas Competitive Holdings and Oncor Electric Delivery had no commercial paper outstanding.The program is effectively supported by existing credit facilities although there is no contractual obligation under the program to maintain equivalent availability under existing credit facilities. Credit Facilities—At June 30, 2007, Oncor Electric Delivery had access directly or through its affiliates to credit facilities with the following terms: At June 30, 2007 Authorized Maturity Facility Letters of Cash Borrowers Date Limit Credit Borrowings Availability Texas Competitive Holdings February 2008 $ 1,500 $ ― $ ― $ 1,500 Texas Competitive Holdings, OncorElectric Delivery June 2008 1,400 512 765 123 Texas Competitive Holdings, Oncor Electric Delivery August 2008 1,000 ― 495 505 Texas Competitive Holdings, Oncor Electric Delivery March 2010 1,600 248 815 537 Texas Competitive Holdings, Oncor Electric Delivery June 2010 500 5 230 265 Texas Competitive Holdings December 2009 500 455 45 ― Total $ 6,500 $ 1,220 $ 2,350 $ 2,930 The maximum amount Texas Competitive Holdings and Oncor Electric Delivery can directly access under the facilities is $6.5 billion and $3.6 billion, respectively.These facilities may be used for working capital and general corporate purposes, including providing support for issuances of commercial paper and for issuing letters of credit.All letters of credit under the credit facilities as of June 30, 2007 are the obligations of Texas Competitive Holdings.At June 30, 2007, Texas Competitive Holdings and Oncor Electric Delivery had $2.195 billion and $155 million in outstanding cash borrowings, respectively. Availability under these facilities as of June 30, 2007 declined $2.4 billion from December 31, 2006. On March 1, 2007, a $1.5 billion Texas Competitive Holdings facility maturing in May 2007 was terminated and replaced with a new 364-day facility with terms comparable to the existing facilities.The new credit facility may only be drawn upon if the $1.0 billion credit facility maturing in August 2008 is fully drawn.The facility matures in February 2008 but will terminate earlier on any date Texas Competitive Holdings issues any debt (excluding pollution control revenue bonds and commercial paper) or preferred equity securities or enters into any credit facilities. Pursuant to Commission rules, availability under the credit facilities is further reduced by $125 million to provide liquidity to permit Texas Competitive Holdings to return retail customer deposits, if necessary. 9 6. LONG-TERM DEBT Long-term debt— At June 30, 2007 and December 31, 2006, long-term debt of Oncor Electric Delivery consisted of the following: June 30, December 31, 2007 2006 Oncor Electric Delivery 6.375% Fixed Senior Notes due May 1, 2012 $ 700 $ 700 7.000% Fixed Senior Notes due May 1, 2032 500 500 6.375% Fixed Senior Notes due January 15, 2015 500 500 7.250% Fixed Senior Notes due January 15, 2033 350 350 5.000% Fixed Debentures due September 1, 2007 200 200 7.000% Fixed Debentures due September 1, 2022 800 800 5.735% Floating Senior Notes due September 16, 2008 (a) 800 ― Unamortized discount (16 ) (16 ) Total Oncor Electric Delivery 3,834 3,034 Oncor Electric Delivery Transition Bond Company LLC: (b) 2.260% Fixed Series 2003 Bonds due in semiannual installments through February 15, 2007 ― 8 4.030% Fixed Series 2003 Bonds due in semiannual installments through February 15, 2010 109 122 4.950% Fixed Series 2003 Bonds due in semiannual installments through February 15, 2013 130 130 5.420% Fixed Series 2003 Bonds due in semiannual installments through August 15, 2015 145 145 3.520% Fixed Series 2004 Bonds due in semiannual installments through November 15, 2009 131 158 4.810% Fixed Series 2004 Bonds due in semiannual installments through November 15, 2012 221 221 5.290% Fixed Series 2004 Bonds due in semiannual installments through May 15, 2016 290 290 Total Oncor Electric Delivery Transition Bond Company LLC 1,026 1,074 Total Oncor Electric Delivery consolidated 4,860 4,108 Less amount due currently (298 ) (297 ) Total long-term debt $ 4,562 $ 3,811 (a) Interest rates in effect at June 30, 2007. (b) These bonds are nonrecourse to Oncor Electric Delivery and were issued to securitize a regulatory asset. Debt-related Activity in 2007 ―In March 2007, Oncor Electric Delivery issued floating rate senior notes with an aggregate principal amount of $800 million.The floating rate is based on LIBOR plus 37.5 basis points (subject to an increase of up to 50 basis points in the event of a downgrade in Oncor Electric Delivery’s credit rating).The notes mature in September 2008 but are subject to a mandatory redemption upon a change in control of TXU Corp., including consummation of the Proposed Merger, and are subject to optional redemption on or after September 16, 2007. Retirements of long-term debt in 2007 totaled $48 million and represent transition bond principal payments at scheduled maturity dates. 10 7.COMMITMENTS AND CONTINGENCIES Contingencies Legal Proceedings ― Oncor Electric Delivery is involved in various legal and administrative proceedings in the normal course of business the ultimate resolution of which, in the opinion of management, should not have a material effect upon its financial position, results of operations or cash flows. Guarantees — Oncor Electric Delivery has entered into contracts that contain guarantees to outside parties that could require performance or payment under certain conditions.Guarantees issued or modified after December 31, 2002 are subject to the recognition and initial measurement provisions of FIN 45, which requires a guarantor to recognize, at the inception of a guarantee, a liability for the fair value of the obligation undertaken in issuing the guarantee. Residual value guarantees in operating leases—Oncor Electric Delivery is the lessee under various operating leases that obligate it to guarantee the residual values of the leased assets.At June 30, 2007, both the aggregate maximum amount of residual values guaranteed and the estimated residual recoveries totaled approximately $21 million.These leased assets consist primarily of vehicles used in distribution activities.The average life of the lease portfolio is approximately three years. 11 8.SHAREHOLDER’S EQUITY Common Stock― No shares of Oncor Electric Delivery’s common stock are held by or for its own account, nor are any shares of such capital stock reserved for its officers and employees or for options, warrants, conversions or other rights in connection therewith. Noncash contributions―Under SFAS 123R, expense related to TXU Corp.’s stock-based incentive compensation awards granted to Oncor Electric Delivery’s employees is accounted for as a noncash capital contribution from TXU Corp.Accordingly, Oncor Electric Delivery recorded a credit of $1 million and $2 million to its common stock account for the three and six months ended June 30, 2007, respectively. The increase in the common stock amount in 2007 also reflects the excess tax benefit of $15 million arising from the distribution date value of the stock-based incentive awards exceeding the reported compensation expense. Dividends ― During 2007, Oncor Electric Delivery declared and paid the following dividends: Declaration Date Payment Date Dividend Amount July 1, 2007 July 2, 2007 $ 75 April 1, 2007 April 2, 2007 $ 88 January 1, 2007 January 2, 2007 $ 88 Shareholder’s Equity―
